DETAILED ACTION
Claims 1-24 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues that the amendments render moot the pending rejections.  
With respect to the pending 112(a) and 112(b) rejections, applicant’s amendments moot and overcome the rejections and those rejections are withdrawn.  A new 112(b) rejection is presented due to applicant’s amendment. 
Applicant’s amendments have necessitated a different art rejection set out below. 
	Applicant’s amendments for the same reasons as before do not overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-6, 8 are rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite because the claims recite a system that comprises method steps.  The claim is therefore indefinite because it is unclear whether infringement occurs when one creates the system or performs the recited method steps. 

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). MPEP 2173.05(p). 
In particular, claim 1 recites a method, but then recites “a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations.”  Thus, the claim contains both method steps and system components.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-11, 13-14, 16-19, 21-22, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

Claims 1-3, 5-6, 8 are directed to a process, claims 9-11, 13-14, 16 are directed to a machine, and claim 17-19, 21-22, 24 are directed to an article of manufacture however, all the claims are directed to a judicial exception (i.e. an abstract idea).

Claim 1 includes 
forming a collection of information, stored in a database, identifying a plurality of product items submitted for rental by a plurality of lenders, the collection of information comprising a photograph of each of the plurality of product items and geographic location of each lender in possession of each of the plurality of product items; 
receiving, from a mobile device, a request to rent a particular product item and a geographical location of a borrower;
searching, the database, to identify one or more product items matching the particular product item within a distance threshold of the geographic location of the borrower, wherein the distance threshold is predetermined by the borrower, wherein, if the particular product item is not found within the distance threshold predetermined by the borrower, the computer processing device is configured to increase the distance threshold until the particular product items is found or the distance threshold exceeds a maximum distance threshold. 

receiving an acceptance of the request to rent the particular product item from a lender of the one or more lenders of the particular product item;

The above limitations recite the steps of renting a product.  The limitations of forming a collection of information, receiving a request, searching for a matching product, determining a number of products in the collection that match, determining whether the number of product items matching is sufficient, increasing a distance threshold, accepting a request to communicate with lender, sending messages to the lenders, and receiving an acceptance of product rental from the lender describe commercial interactions and as such fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements- a computer processing device, non-transitory computer readable medium, user interface shown on a display device of a communication device, a communication interface of a communication device, one or more processors of a host system connected to a database, a communication interface of the host system.  The user interface shown on a display device of a communication device, a communication interface of a communication device, one or more processors of a host system connected to a database, a communication interface of the host system are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user interface shown on a display device of a communication device, a communication interface of a communication device, one or more processors of a host system connected to a database, a communication interface of the host system to perform the limitations of forming, receiving, searching, determining, accepting, selecting, sending and receiving amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea with significantly more.  The claim is not patent eligible

Dependent claims 2-3, 5-6, 8 when analyzed individually and as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-3, 5 further describe commercial interactions and as such fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Claims 2-3, 5-6, 8 do not include further additional elements indicative of integration into a practical application nor do they contain limitations that amount to significantly more.  For at least similar reasons as discussed above with respect to claim 1, dependent claims are directed to an abstract idea without significantly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins et. al., US 2006/0149572 A1 (previously cited and hereafter referred to as “Auzins”) in view of Barcklay et al., US 2009/0265340 A1 (hereafter referred to as “Barcklay”) and Ganesan US 2014/0180863 A1 (previously cited and hereafter referred to as “Ganesan”).

Referring to claim 1 Auzins teaches a method of operating an online system, the method comprising: 
a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: (¶7-8 discloses a computer based system, which includes processors and software)
forming a collection of information, stored in a database, identifying a plurality of product items submitted for rental by a plurality of lenders, the collection of information comprising a photograph of 
receiving, from a mobile device, a request to rent a particular product item and a geographical location of a borrower (¶ 0025, 0034-0036; note that Auzins discloses a computer system)


sending, via a communication interface, a message to each of the one or more lenders of the particular product item, the message comprising a notification of the request by the borrower to rent the particular product item; (¶ 0050, 0070-0071); and 
receiving an acceptance of the request to rent the particular product item from a lender of the one or more lenders of the particular product item (¶ 0025, 0070-0071). 

Auzins does not disclose 
searching, the database, to identify one or more product items matching the particular product item within a distance threshold of the geographic location of the borrower, wherein the distance threshold is predetermined by the borrower, wherein, if the particular product item is not found within the distance threshold predetermined by the borrower, the computer processing device is configured to increase the distance threshold until the particular product items is found or the distance threshold exceeds a maximum distance threshold;
However Barcklay teaches a proximity search including the known technique of a distance threshold is adjusted based on the number of product items in the collection that match the particular product item (abstract, ¶ 0026, 0035, 0041-0042, 0050-0051). This known technique is applicable to the product rental method of Auzins/Ganesan as they both share characteristics and capabilities, namely they are directed to facility the search for an item.


While Auzins teaches ¶ 0025, 0034-0036 a computer system, but does not explicitly teach a mobile phone.  However, it would have been obvious to modify the system of Auzins to utilize a mobile phone as a simple substitution of a mobile device and as use of a known technique to improve similar devices in the same way.  For example, “In Less than Two Years, a Smartphone Could Be Your Only Computer,” evidences that mobile phones are rapidly considered computer replacements.  In another article, “Will a Smartphone Replace Your PC?,” also provides evidence that mobile phones are becoming the equivalent of computers.  Thus making it obvious under Auzins to use a mobile phone rather than a computing device (of which a mobile phone is a computing device). 
While Auzins/Barcklay teaches communicating with participants (¶ 0050), Auzins/Barcklay do not explicitly teach receiving from the mobile device, a request to communicate with one or more lenders of the particular product item.  However Ganesan teaches a product or service request method for mobile customers including accepting, from the communication device of the first user, a request to communicate with potential lenders of the particular product item (¶0036, 0049, 0051, 0052) and the user taking a picture of a product (¶0252-0255).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the product rental method as taught by 

Claims 9 and 17 are rejected under a similar rationale.  

Referring to claim 3, Auzins/Ganesan teaches the method according to claim 1, wherein the request to rent a particular product items is based on a project identified by the borrower and wherein an association between the project and the particular product is found in a purchase history of one or more of the plurality of lenders. (Auzins ¶ 0003, 0021-0022, 0034-0037, 0042-0043, 0070-0082; e.g. view movie is a project; and ownership indicates purchase history)

Claims 11 and 19 are rejected under a similar rationale. 

Referring to claim 5,  Barcklay teaches wherein the distance threshold is adjusted based on the number of product items in the collection that match the particular product item.  (Barcklay, abstract, ¶ 0026, 0041-0042, 0050-0051). 

Claims 13 and 21 are rejected under a similar rationale. 

Referring to claim 6, Auzins/Ganesan teaches the method according to claim 1, wherein the plurality of lenders are able to use the online system to resell product items. (Auzins ¶ 0018, 0025-0028;  

Claims 14 and 22 are rejected under a similar rationale. 

Referring to claim 8, Auzins/Ganesan teaches the method according to claim 1, wherein if it is determined that at least one product item in the collection matches the particular product item, the computing system is configured to send a count of how many products items in the collection matches the particular product item.
(Auzins ¶ 0021-0022, 0049-0051, 0053-0054)

Claims 16 and 24 are rejected under a similar rationale. 

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins/Barcklay/Ganesan and in view of Williams US 2003/0111531 A1 (previously cited and hereafter referred to as “Williams”).

Referring to claim 2, Auzins/Barcklay/Ganesan teaches the method according to claim 1, and Auzins/Barcklay/Ganesan teaches a distance threshold of a geographic location, Auzins/Barcklay/Ganesan does not explicitly teach “wherein the distance threshold relates to a distance that one or both of the respective user and the first user are willing to travel to one or both pick up and return the particular item.”  However, Williams teaches a system and method for providing product information including the known technique of a threshold distance relating to a distance that one or 
It would have been recognized that applying the known technique of a threshold distance relating to a distance that one or both of the respective user and the first user are willing to travel to one or both pick up and return the particular item as taught by Williams to the teachings of Auzins/Barcklay/Ganesan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including a threshold distance relating to a distance that one or both of the respective user and the first user are willing to travel to one or both pick up and return the particular item, as taught by Williams, into the method of Auzins/Barcklay/Ganesan would have been recognized by those of ordinary skill in the art as resulting in an improved method of picking up a product.

Claims 10 and 18 are rejected under a similar rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
Primary Examiner, Art Unit 3684